TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00070-CV




Appellants, Public Utility Commission of Texas, Texas Industrial Energy Consumers, and
       City of Amarillo// Cross-Appellant, Southwestern Public Service Company

                                                  v.

     Appellee, Southwestern Public Service Company//Cross-Apellees, Public Utility
     Commission of Texas, Texas Industrial Energy Consumers, and City of Amarillo




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
  NO. D-1-GN-07-000541, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed a joint motion to set aside the trial court’s judgment, reinstate

the Commission’s final order, and dismiss all appeals, explaining that they have reached a settlement

agreement. We reinstate the cause and grant the parties’ motion, set aside the trial court’s judgment,

reinstate the Commission’s final order in PUC Docket No. 32685, and dismiss all appeals and the

cross-appeal. See Tex. R. App. P. 42.1(a)(2) (on agreed motion to dismiss, court may render

judgment effectuating parties’ agreement).

                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Puryear and Henson

Dismissed on Joint Motion

Filed: August 5, 2009